IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


LONNIE D. HAGGERTY,                      :   No. 15 WAP 2016
                                         :
                 Appellant               :   Appeal from the Order of the
                                         :   Commonwealth Court dated May 17,
                                         :   2016 at No. 79 M.D. 2016.
            v.                           :
                                         :
                                         :
PENNSYLVANIA DEPARTMENT OF               :
CORRECTIONS,                             :
                                         :
                 Appellee                :


                                    ORDER


PER CURIAM
     AND NOW, this 26th day of April, 2017, the order of the Commonwealth Court is

AFFIRMED.